Citation Nr: 0022906	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  98-08 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a herniated disc 
with traumatic arthritis of the lumbar spine, currently 
evaluated as 20 percent disabling. 

2.  Entitlement to a compensable rating for osteoarthritis of 
the dorsal spine.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1943 to January 
1947, from September 1950 to July 1951, and from March 1953 
to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 20 
percent for residuals of a herniated disc with traumatic 
arthritis, and denied a compensable rating for osteoarthritis 
of the dorsal spine and for bilateral hearing loss.  In June 
2000, a videoconference hearing was conducted by C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991 & Supp. 2000).  


REMAND

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.103(a) (1999).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.  

On VA examination in April 1998 the veteran complained of low 
back pain, and indicated that any type of menial work or 
lifting seemed to exacerbate his chronic low back pain.  He 
reported having flare-ups every few months.  Physical 
examination revealed range of motion findings and other 
findings pertaining to the lumbar spine only.  The diagnosis 
was degenerative spondylosis of the lumbar spine with 
residual sensory deficit of the lower extremity.  The veteran 
was subsequently scheduled for a VA examination in June 1998, 
which he was unable to attend due to illness.  On a 
supplemental statement of the case dated in June 1998, the RO 
noted that the evaluation of the service-connected 
osteoarthritis of the dorsal spine was the only issue which 
would have been addressed by the June 1998 examination, had 
it been conducted.  The record reflects that the veteran 
underwent another VA examination in August 1998, and 
complained of low back pain with associated numbness on the 
anterolateral aspect of his foot and last three toes.  
Physical examination revealed findings which pertained to the 
lumbar spine only.

Received in June 2000, along with a waiver of initial review 
by the RO, was a statement from the veteran's private 
chiropractor, Gary Jones, D.C., who reported that the veteran 
had been a patient since September 1998, and that the 
veteran's diagnosis was cervical neuritis and thoracic muscle 
spasms.  It was also noted that the veteran received monthly 
spinal manipulations from Dr. Jones.

The Board notes that there are several discrepancies in the 
evidentiary record which must be corrected prior to the Board 
addressing the merits of the veteran's appeal.  First, 
although service connection is in effect for both disability 
of the lumbar spine and the dorsal spine, the current 
clinical findings of record only pertain to the lumbar spine.  
Thus, it is unclear as to the current severity of the 
veteran's service-connected dorsal disability, as 
distinguished from his service-connected lumbar disability.  
Second, neither of the VA examinations in 1998 were conducted 
according to the mandates of DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Finally, although there is evidence of record 
showing that the veteran has received treatment from a 
private chiropractor, such treatment records have not been 
associated with the claims folder.  Based on the evidentiary 
discrepancies cited, the Board finds that it is unclear as to 
the current nature and severity of the veteran's service-
connected lumbar and dorsal disabilities, and to that end, VA 
orthopedic and neurology examinations should be scheduled.  

The RO's attention is directed to the Court's decision in the 
case of DeLuca, wherein, the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 (1998) 
or 38 C.F.R. § 4.45 (1998).  It was specified that the 
medical examiner should be asked to determine the extent of 
functional disability due to pain and determine whether the 
joint in question exhibited weakened movement, excess 
fatigability or incoordination, and such determinations, if 
feasible, should be expressed in terms of the degree of 
additional range-of-motion loss or ankylosis due to any 
weakened movement, excess fatigability or incoordination.  It 
was also held that 38 C.F.R. § 4.14 (1998) (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

The Board also notes that from a procedural standpoint, the 
VA examination in August 1998 has not yet been considered by 
the RO, as evidenced by the fact that it has not been 
encompassed in a supplemental statement of the case.  On 
remand, this procedural deficiency should be rectified.

With regard to the veteran's claim for a compensable rating 
for his bilateral hearing loss, the Board notes that during 
the pendency of this appeal, the VA issued new regulations 
for evaluating diseases of the ears, effective June 10, 1999.  
62 Fed. Reg. 25,202-25,210 (May 11, 1999).  The Court has 
held that, where laws or regulations change after a claim has 
been filed or reopened, and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to provide 
otherwise and the Secretary has done so.  Karnas v. Derwinski 
, 1 Vet. App. 308 (1991).  These regulations had not been 
published or become effective at the time the RO issued the 
rating decision denying an increased rating, the statement of 
the case, or the subsequent supplemental statements of the 
case.  Therefore, since the revised regulations have not been 
applied by the RO, a remand is warranted for the RO to 
consider the veteran's claim under both the old and new 
criteria, to specifically include consideration as to the 
applicability of the revised 38 C.F.R. § 4.86.  Additionally, 
a supplemental statement of the case addressing the new 
rating criteria is required.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 19.29, 19.31(1999). 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his dorsal and lumbar disabilities since 
August 1998.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder, including complete 
treatment records from Dr. Jones.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination and 
a VA neurological examination in order to 
ascertain the nature and severity of his 
service connected dorsal and lumbar 
disabilities.  The claims folder must be 
reviewed by the examiner prior to 
conducting the examination (and the 
examiner should specifically note that 
the file has been reviewed).  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies, for each segment of the 
spine, expressed in degrees and in 
relation to normal range of motion.  The 
examiner should be asked to determine 
whether the veteran's dorsal and lumbar 
spine segments exhibit weakened movement, 
excess fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
dorsal and lumbar spine segments are used 
repeatedly over a period of time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If this 
is not feasible, then the examiner should 
so indicate.  The examiners should 
indicate whether the veteran has 
intervertebral disc syndrome in either 
the dorsal or lumbar spine, and, if so, 
the severity of the syndrome.  

3.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record.  With regard to the 
bilateral hearing loss claim, the RO 
should consider both the old and new 
rating criteria and apply those more 
favorable to the veteran.  If any action 
taken remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case and 
a reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



